 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX                                  4/13/2021
     Assistant United States Attorney
 3   Chief, Criminal Division                            JB

     ERIK M. SILBER (Cal. Bar No. 190534)
 4   AMANDA M. BETTINELLI (Cal. Bar No. 233927)
     Assistant United States Attorneys
 5   Environmental and Community Safety Crimes Section
          1300 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2231/0470
          Facsimile: (213) 894-8513
 8        E-mail:    Erik.Silber@usdoj.gov
                     Amanda.Bettinelli@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,             No. CR    2:21-cr-00177-AB
14             Plaintiff,                  PLEA AGREEMENT FOR DEFENDANT
                                           JOVANA TAMEKA NETTLES
15                  v.

16   JOVANA TAMEKA NETTLES,

17             Defendant.

18

19

20        1.   This constitutes the plea agreement between defendant
21   JOVANA TAMEKA NETTLES (“defendant”) and the United States Attorney’s
22   Office for the Central District of California (the “USAO”).    This
23   agreement is limited to the USAO and cannot bind any other federal,
24   state, local, or foreign prosecuting, enforcement, administrative, or
25   regulatory authorities.
26                             DEFENDANT’S OBLIGATIONS
27        2.   Defendant agrees to:
28
 1             a.   Give up the right to indictment by a grand jury and,

 2   at the earliest opportunity requested by the USAO and provided by the

 3   Court, appear and plead guilty to count one of the information in the

 4   form attached to this agreement as Exhibit A or a substantially

 5   similar form, which charges defendant with mail fraud in violation of

 6   18 U.S.C. §§ 1341, 1346, 2(b).

 7             b.   Agree that all court appearances, including her change

 8   of plea hearing and sentencing hearing, may proceed by video-

 9   teleconference (“VTC”) or telephone, if VTC is not reasonably

10   available, so long as such appearances are authorized by Order of the

11   Chief Judge or another order, rule, or statute.   Defendant

12   understands that, under the United States Constitution, the United

13   States Code, and the Federal Rules of Criminal Procedure (including

14   Rules 11, 32, and 43), she may have the right to be physically

15   present at these hearings.   Defendant understands that right and,

16   after consulting with counsel, voluntarily agrees to waive it and to

17   proceed remotely.   Defense counsel also joins in this consent,

18   agreement, and waiver.   Specifically, this agreement includes, but is

19   not limited to, the following:

20                  i. Defendant consents under Federal Rules of Criminal

21   Procedure 5(f) and 10(c) and Section 15002(b) of the CARES Act to

22   proceed with her initial appearance and arraignment by VTC or

23   telephone, if VTC is not reasonably available.

24                  ii. Defendant consents under Section 15002(b) of the

25   CARES Act to proceed with her waiver of indictment, under Federal

26   Rule of Criminal Procedure 7(b), by VTC or telephone, if VTC is not

27   reasonably available.

28

                                      2
 1                  iii. Defendant consents under Section 15002(b) of the

 2   CARES Act to proceed with his change of plea hearing by VTC or

 3   telephone, if VTC is not reasonably available.

 4                  iv. Defendant consents under Section 15002(b) of the

 5   CARES Act to proceed with her sentencing hearing by VTC or telephone,

 6   if VTC is not reasonably available.

 7                  v. Defendant consents under 18 U.S.C. § 3148 and

 8   Section 15002(b) of the CARES Act to proceed with any hearing

 9   regarding alleged violations of the conditions of pretrial release by

10   VTC or telephone, if VTC is not reasonably available.

11             c.   Not contest facts agreed to in this agreement.

12             d.   Abide by all agreements regarding sentencing contained

13   in this agreement.

14             e.   Appear for all court appearances, surrender as ordered

15   for service of sentence, obey all conditions of any bond, and obey

16   any other ongoing court order in this matter.

17             f.   Not commit any crime; however, offenses that would be

18   excluded for sentencing purposes under United States Sentencing

19   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

20   within the scope of this agreement.

21             g.   Be truthful at all times with the United States

22   Probation and Pretrial Services Office and the Court.

23             h.   Pay the applicable special assessment at or before the

24   time of sentencing unless defendant has demonstrated a lack of

25   ability to pay such assessments.

26                          THE USAO’S OBLIGATIONS

27        3.   The USAO agrees to:
28             a.   Not contest facts agreed to in this agreement.

                                        3
 1             b.   Abide by all agreements regarding sentencing contained

 2   in this agreement.

 3             c.   At the time of sentencing, provided that defendant

 4   demonstrates an acceptance of responsibility for the offense up to

 5   and including the time of sentencing, recommend a two-level reduction

 6   in the applicable Sentencing Guidelines offense level, pursuant to

 7   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 8   additional one-level reduction if available under that section.

 9             d.   Because the justice system is facing an unprecedented

10   crisis through the backlog of cases, the parties agree that the

11   defendant is entitled to a two-level variance, and the government

12   agrees to request a two-level variance if defendant complies with

13   paragraph 2 above, as recognition of defendant’s early acceptance of

14   responsibility, which will lessen the burden on the court system by:

15   (1) waiving any right to presence and pleading guilty at the earliest

16   opportunity by VTC (or telephone, if VTC is not reasonably

17   available); (2) waiving any right to presence and agreeing to be

18   sentenced by VTC (or telephone, if VTC is not reasonably available)

19   should the Central District of California’s General Order allow for

20   it; (3) agreeing to appear at all other times by VTC or telephone;

21   and (4) waiving all appellate rights.

22             e.   Recommend that defendant be sentenced to a term of

23   imprisonment no higher than the low end of the applicable Sentencing

24   Guidelines range.    For purposes of this agreement, the low end of the

25   Sentencing Guidelines range is that defined by the Sentencing Table

26   in U.S.S.G. Chapter 5, Part A, without regard to reductions in the

27   term of imprisonment that may be permissible through the substitution

28

                                       4
 1   of community confinement or home detention as a result of the offense

 2   level falling within Zone B or Zone C of the Sentencing Table.

 3             f.   Should the Court sentence defendant to a term of

 4   imprisonment, recommend that defendant not be required to self-

 5   surrender to serve his sentence until on or after February 1, 2021,

 6   unless defendant violates the conditions of his bond.

 7                             NATURE OF THE OFFENSE

 8        4.   Defendant understands that for defendant to be guilty of
 9   mail fraud, in violation of 18 U.S.C. §§ 1341, 1346, 2(b) the
10   following must be true: (1) defendant devised or knowingly
11   participated in a scheme or plan to deprive the California Department
12   of Motor Vehicles of its right to honest services; (2) the scheme or
13   plan consists of a bribe in exchange for defendant’s services, and
14   the "exchange" may be express or may be implied from all the
15   surrounding circumstances; (3) defendant owed a fiduciary duty to the
16   California Department of Motor Vehicles; (4) defendant acted with the
17   intent to defraud by depriving the California Department of Motor
18   Vehicles of its right to honest services; (5) defendant’s act was
19   material, that is, it had a natural tendency to influence, or was
20   capable of influencing, an entity’s acts; and (6) defendant used, or
21   caused someone to use, the mails to carry out or to attempt to carry
22   out the scheme or plan.
23                                   PENALTIES
24        5.   Defendant understands that the statutory maximum sentence
25   that the Court can impose for a violation of 18 U.S.C. §§ 1341, 1346,
26   2(b) is: 20 years imprisonment; a three-year period of supervised
27   release; a fine of $250,000 or twice the gross gain or gross loss
28

                                       5
 1   resulting from the offense, whichever is greatest; and a mandatory

 2   special assessment of $100.

 3        6.   Defendant understands that supervised release is a period

 4   of time following imprisonment during which defendant will be subject

 5   to various restrictions and requirements.   Defendant understands that

 6   if defendant violates one or more of the conditions of any supervised

 7   release imposed, defendant may be returned to prison for all or part

 8   of the term of supervised release authorized by statute for the

 9   offense that resulted in the term of supervised release, which could

10   result in defendant serving a total term of imprisonment greater than

11   the statutory maximum stated above.

12        7.   Defendant understands that, by pleading guilty, defendant

13   may be giving up valuable government benefits and valuable civic

14   rights, such as the right to vote, the right to possess a firearm,

15   the right to hold office, and the right to serve on a jury.

16   Defendant understands that she is pleading guilty to a felony and

17   that it is a federal crime for a convicted felon to possess a firearm

18   or ammunition.   Defendant understands that the conviction in this

19   case may also subject defendant to various other collateral

20   consequences, including but not limited to revocation of probation,

21   parole, or supervised release in another case and suspension or

22   revocation of a professional license.   Defendant understands that

23   unanticipated collateral consequences will not serve as grounds to

24   withdraw defendant’s guilty plea.

25        8.   Defendant understands that, if defendant is not a United

26   States citizen, the felony conviction in this case may subject

27   defendant to: removal, also known as deportation, which may, under

28   some circumstances, be mandatory; denial of citizenship; and denial

                                      6
 1   of admission to the United States in the future.    The Court cannot,

 2   and defendant’s attorney also may not be able to, advise defendant

 3   fully regarding the immigration consequences of the felony conviction

 4   in this case.    Defendant understands that unexpected immigration

 5   consequences will not serve as grounds to withdraw defendant’s guilty

 6   plea.

 7                                  FACTUAL BASIS

 8           9.   Defendant admits that defendant is, in fact, guilty of the
 9   offense to which defendant is agreeing to plead guilty.    Defendant
10   and the USAO agree to the statement of facts provided below and agree
11   that this statement of facts is sufficient to support a plea of
12   guilty to the charge described in this agreement and to establish the
13   Sentencing Guidelines factors set forth in paragraph 11 below but is
14   not meant to be a complete recitation of all facts relevant to the
15   underlying criminal conduct or all facts known to either party that
16   relate to that conduct.
17           Defendant was a California Department of Motor Vehicles
18   (“California DMV”) employee who started working for the California
19   DMV on March 10, 2004, and resigned on March 14, 2018.    From March 2,
20   2015, until her resignation on March 14, 2018, defendant worked as a
21   manager in the Lincoln Park office of the California DMV.    Through
22   her positions with the California DMV, defendant was an agent of the
23   State of California and owed a fiduciary duty to the California
24   Department of Motor Vehicles and the people of the State of
25   California.     In violation of her fiduciary duty, defendant used her
26   position to accept cash bribes to illegally issue instructional
27   permits and driver’s licenses to otherwise ineligible California DMV
28   applicants, and to fraudulently enter passing scores for applicants

                                        7
 1   for the tests legally required for issuance of licenses and permits,

 2   without the applicant actually taking or passing the necessary tests.

 3        Defendant was part of a conspiracy involving corrupt DMV

 4   employees and brokers.     A DMV employee would solicit the services of,

 5   and arrange for the payment of a portion of, the cash bribes to other

 6   California DMV employees, including T.R., who would physically enter

 7   passing scores on the required tests without the applicant taking or

 8   passing those tests.     One of those other DMV employees, T.R., then

 9   arranged for defendant NETTLES to make fraudulent entries on her

10   behalf.    The other DMV employee paid T.R. in cash for entering the

11   fraudulent entries into the DMV database and T.R., in turn, provided

12   at least some of the cash from the bribes she received.

13            For example, on or before March 3, 2016, T.R. asked defendant

14   to pass driver’s license applicant L.O.V.G. on tests for a driver’s

15   license without L.O.V.G. taking or passing the required tests.    On or

16   about March 3, 2016, DMV computer records indicate that defendant

17   entered passing scores on tests required for an instructional permit

18   (law/written test and signs test) and then issued an instructional

19   permit for L.O.V.G. without L.O.V.G. taking or passing the required

20   tests.    After defendant fraudulently entered the passing test scores,

21   T.R. paid a cash bribe to defendant for the fraudulent entry.     The

22   DMV ultimately mailed a driver’s license to L.O.V.G., which L.O.V.G.

23   was not lawfully qualified to receive, on or before April 14, 2016.

24        On or before April 7, 2016, T.R. asked defendant to pass

25   driver’s license applicant R.H. on tests for a driver’s license

26   without R.H. taking or passing the required tests.     On or about April

27   7, 2016, DMV computer records indicate that defendant entered passing

28   scores on a test required for an instructional permit (law/written

                                        8
 1   test) and then issued an instructional permit for R.H.    After

 2   defendant fraudulently entered the passing test scores, T.R. paid a

 3   cash bribe to defendant for the fraudulent entry.     The DMV mailed the

 4   driver’s license to R.H., which R.H. was not lawfully qualified to

 5   receive, on November 10, 2016.

 6        On or before May 25, 2016, T.R. asked defendant to pass driver’s

 7   license applicant K.C. on tests for a driver’s license without the

 8   applicant taking or passing the tests required to do so.    On or about

 9   May 25, 2016, DMV computer records indicate that defendant entered

10   passing scores on a test required for an instructional permit

11   (law/written test) and then issued an instructional permit without

12   K.C. actually taking or passing the required tests.    After defendant

13   fraudulently entered the passing test scores, T.R. paid a cash bribe

14   to defendant for the fraudulent entry.    The DMV mailed the driver’s

15   license to K.C., which K.C. was not lawfully qualified to receive, on

16   or about July 26, 2016.

17                             SENTENCING FACTORS

18        10.   Defendant understands that in determining defendant’s
19   sentence the Court is required to calculate the applicable Sentencing
20   Guidelines range and to consider that range, possible departures
21   under the Sentencing Guidelines, and the other sentencing factors set
22   forth in 18 U.S.C. § 3553(a).    Defendant understands that the
23   Sentencing Guidelines are advisory only, that defendant cannot have
24   any expectation of receiving a sentence within the calculated
25   Sentencing Guidelines range, and that after considering the
26   Sentencing Guidelines and the other § 3553(a) factors, the Court will
27   be free to exercise its discretion to impose any sentence it finds
28

                                       9
 1   appropriate up to the maximum set by statute for the crime of

 2   conviction.

 3        11.   Defendant and the USAO agree to the following applicable

 4   Sentencing Guidelines factors:

 5     Base Offense Level:                 14     U.S.S.G. § 2C1.1(a)(1)

 6     More than One Bribe:                +2     U.S.S.G. § 2C1.1(b)(1)

 7     Identification Document:            +2      U.S.S.G. § 2C1.1(b)(4)

 8     Defendant and the USAO reserve the right to argue that additional

 9   specific offense characteristics, adjustments, and departures under

10   the Sentencing Guidelines are appropriate, including an enhancement

11   for value of the bribes under U.S.S.G. § 2C1.1(b)(2), and an

12   enhancement for an enhancement because the offense involved a

13   sensitive position under U.S.S.G. § 2C1.1(b)(3).

14        12.   Defendant understands that there is no agreement as to

15   defendant’s criminal history or criminal history category.

16                       WAIVER OF CONSTITUTIONAL RIGHTS

17        13.   Defendant understands that by pleading guilty, defendant
18   gives up the following rights:
19              a.   The right to persist in a plea of not guilty.
20              b.   The right to a speedy and public trial by jury.
21              c.   The right to be represented by counsel – and if
22   necessary have the Court appoint counsel - at trial.   Defendant
23   understands, however, that, defendant retains the right to be
24   represented by counsel – and if necessary have the Court appoint
25   counsel – at every other stage of the proceeding.
26              d.   The right to be presumed innocent and to have the
27   burden of proof placed on the government to prove defendant guilty
28   beyond a reasonable doubt.

                                      10
 1              e.    The right to confront and cross-examine witnesses

 2   against defendant.

 3              f.    The right to testify and to present evidence in

 4   opposition to the charges, including the right to compel the

 5   attendance of witnesses to testify.

 6              g.    The right not to be compelled to testify, and, if

 7   defendant chose not to testify or present evidence, to have that

 8   choice not be used against defendant.

 9              h.    Any and all rights to pursue any affirmative defenses,

10   Fourth Amendment or Fifth Amendment claims, and other pretrial

11   motions that have been filed or could be filed.

12                         WAIVER OF APPEAL OF CONVICTION

13        14.   Defendant understands that, with the exception of an appeal
14   based on a claim that defendant’s guilty plea was involuntary, by
15   pleading guilty defendant is waiving and giving up any right to
16   appeal defendant’s conviction on the offense to which defendant is
17   pleading guilty.     Defendant understands that this waiver includes,
18   but is not limited to, arguments that the statute to which defendant
19   is pleading guilty is unconstitutional, and any and all claims that
20   the statement of facts provided herein is insufficient to support
21   defendant’s plea of guilty.
22                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE
23        15.   Defendant gives up the right to appeal all of the
24   following: (a) the procedures and calculations used to determine and
25   impose any portion of the sentence; (b) the term of imprisonment
26   imposed by the Court; (c) the fine imposed by the Court, provided it
27   is within the statutory maximum; (d) to the extent permitted by law,
28   the constitutionality or legality of defendant’s sentence, provided

                                        11
 1   it is within the statutory maximum; (e) the amount and terms of any

 2   restitution order; (f) the term of probation or supervised release

 3   imposed by the Court, provided it is within the statutory maximum;

 4   and (g) any of the following conditions of probation or supervised

 5   release imposed by the Court: the conditions set forth in General

 6   Order 20-04 of this Court; the drug testing conditions mandated by 18

 7   U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

 8   conditions authorized by 18 U.S.C. § 3563(b)(7).

 9        16.   Defendant also gives up any right to bring a postconviction

10   collateral attack on the conviction or sentence, including any order

11   of restitution, except a post-conviction collateral attack based on a

12   claim of ineffective assistance of counsel or an explicitly

13   retroactive change in the applicable Sentencing Guidelines,

14   sentencing statutes, or statutes of conviction.    Defendant

15   understands that this waiver includes, but is not limited to,

16   arguments that the statute to which defendant is pleading guilty is

17   unconstitutional, that newly discovered evidence purportedly supports

18   defendant’s innocence, and any and all claims that the statement of

19   facts provided herein is insufficient to support defendant’s plea of

20   guilty.

21        17.   The USAO agrees that, provided (a) all portions of the

22   sentence are at or below the statutory maximum specified above and

23   (b) the Court imposes a term of imprisonment of no less than 30

24   months in prison, the USAO gives up its right to appeal any portion

25   of the sentence.

26                      RESULT OF WITHDRAWAL OF GUILTY PLEA

27        18.   Defendant agrees that if, after entering a guilty plea
28   pursuant to this agreement, defendant seeks to withdraw and succeeds

                                      12
 1   in withdrawing defendant’s guilty plea on any basis other than a

 2   claim and finding that entry into this plea agreement was

 3   involuntary, then (a) the USAO will be relieved of all of its

 4   obligations under this agreement; and (b) should the USAO choose to

 5   pursue any charge that was either dismissed or not filed as a result

 6   of this agreement, then (i) any applicable statute of limitations

 7   will be tolled between the date of defendant’s signing of this

 8   agreement and the filing commencing any such action; and

 9   (ii) defendant waives and gives up all defenses based on the statute

10   of limitations, any claim of pre-indictment delay, or any speedy

11   trial claim with respect to any such action, except to the extent

12   that such defenses existed as of the date of defendant’s signing this

13   agreement.

14                           EFFECTIVE DATE OF AGREEMENT

15        19.     This agreement is effective upon signature and execution of
16   all required certifications by defendant, defendant’s counsel, and an
17   Assistant United States Attorney.
18                               BREACH OF AGREEMENT
19                Defendant agrees that if defendant, at any time after the
20   signature of this agreement and execution of all required
21   certifications by defendant, defendant’s counsel, and an Assistant
22   United States Attorney, knowingly violates or fails to perform any of
23   defendant’s obligations under this agreement (“a breach”), the USAO
24   may declare this agreement breached.    All of defendant’s obligations
25   are material, a single breach of this agreement is sufficient for the
26   USAO to declare a breach, and defendant shall not be deemed to have
27   cured a breach without the express agreement of the USAO in writing.
28   If the USAO declares this agreement breached, and the Court finds

                                        13
 1   such a breach to have occurred, then: (a) if defendant has previously

 2   entered a guilty plea pursuant to this agreement, defendant will not

 3   be able to withdraw the guilty plea, and (b) the USAO will be

 4   relieved of all its obligations under this agreement.

 5             Following the Court’s finding of a knowing breach of this
 6   agreement by defendant, should the USAO choose to pursue any charge
 7   that was either dismissed or not filed as a result of this agreement,
 8   then:
 9             a.    Defendant agrees that any applicable statute of
10   limitations is tolled between the date of defendant’s signing of this
11   agreement and the filing commencing any such action.
12             b.    Defendant waives and gives up all defenses based on
13   the statute of limitations, any claim of pre-indictment delay, or any
14   speedy trial claim with respect to any such action, except to the
15   extent that such defenses existed as of the date of defendant’s
16   signing this agreement.
17             c.    Defendant agrees that: (i) any statements made by
18   defendant, under oath, at the guilty plea hearing (if such a hearing
19   occurred prior to the breach); (ii) the agreed to factual basis
20   statement in this agreement; and (iii) any evidence derived from such
21   statements, shall be admissible against defendant in any such action
22   against defendant, and defendant waives and gives up any claim under
23   the United States Constitution, any statute, Rule 410 of the Federal
24   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
25   Procedure, or any other federal rule, that the statements or any
26   evidence derived from the statements should be suppressed or are
27   inadmissible.
28   ///

                                      14
 1   ///

 2

 3           COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 4                              OFFICE NOT PARTIES
 5         22.   Defendant understands that the Court and the United States
 6   Probation and Pretrial Services Office are not parties to this
 7   agreement and need not accept any of the USAO’s sentencing
 8   recommendations or the parties’ agreements to facts or sentencing
 9   factors.
10         23.   Defendant understands that both defendant and the USAO are
11   free to: (a) supplement the facts by supplying relevant information
12   to the United States Probation and Pretrial Services Office and the
13   Court, (b) correct any and all factual misstatements relating to the
14   Court’s Sentencing Guidelines calculations and determination of
15   sentence, and (c) argue on appeal and collateral review that the
16   Court’s Sentencing Guidelines calculations and the sentence it
17   chooses to impose are not error, although each party agrees to
18   maintain its view that the calculations in paragraph 11 are
19   consistent with the facts of this case.   While this paragraph permits
20   both the USAO and defendant to submit full and complete factual
21   information to the United States Probation and Pretrial Services
22   Office and the Court, even if that factual information may be viewed
23   as inconsistent with the facts agreed to in this agreement, this
24   paragraph does not affect defendant’s and the USAO’s obligations not
25   to contest the facts agreed to in this agreement.
26         24.   Defendant understands that even if the Court ignores any
27   sentencing recommendation, finds facts or reaches conclusions
28   different from those agreed to, and/or imposes any sentence up to the

                                       15
 £   ~[u~~£ e[^|upfb£ ^ £ [e£ beieb[£ `Z£ i£ p[£ e[£
 £   upb[£ bejeb[£ mu| £ |e[£ [b£ beieb[£ u||£ e~[u£ ^b£ £
 £   i|iu||£ [||£ beieb[£ ^}um[u£ be£ qu£ [mee~e £        $eieb[£
 £   be[b£ p[£ £ e£     £ pe£ e`£ beieb[£ [e £
 £ £ pe£ "£  `[£ ~[{e£ [£ ^ubum£ ebu`u£ £ ~ue£ em[bum£
 £   pe£ ee`e£ beieb[£ u||£ e`eue£ e`e£ r[£ u£ u||£ ^e£ urv£
 £   se£ [ £ ~[u~~ £
 £                               DH£ %$7N7HD =£ 1K))A*DNL£
 £          £   $eieb[£ be[b£ p[£ e`e£ [£ e£ kp£ peeu£
 £   pee£ [e£ £ ~ue£ be[bum£ £ [nee~e£ ^eee£ re£ QL H£
£ [b£ beieb[£ ¡£ beleb[£ [e £ [b£ p[£ £ [bbwu[|£
£ ~ue£ be[bum£ £ [mee~e£ ~[ £ ^e£ eeeb£ x£ |e£ u£ [£
£   uum£ umeb£ ^ £ [||£ [ue£ £ £ pe£ e`b£ u£ a £
£                  J>+ £ 2K))A+DN£ J KO£ H.£ N6+£ 3R8?PX£ J>) £ 4, K8D2£
£         £    Npe£ [ye£ [mee£ p[£ pz£ \meee£ u||£ _e£ `ubeec£
£   [£ i£ pe£ e`b£ i£ beieb[£ mu| £ |g[£ pe[um£ ]£ ui£ pe£
£   eue£ [oee~e£ p[b£ ^ee£ e[b£ u£ te£ e`b£ i£ re£ `eebum £
£     2K))%£ D%£ "")JN)%£
£    SD8N+$£ LN N+L£ NNHKE+YL£ H/.8"+
       .HK£ N5-£ ")DNK =£ &7LNK9"N£ H0£
£    " @8.HKD8 £
£    NK "Y£ = £ W:>;7MHD£
        `um£ Tueb£ L[e£ e
£
        £ ~[b[£A £!eue||u
£                                                       
       )K9<£ A £ L7>!)K£                                 '[e£
£     CF% £ B £ !+NN8D+=?8£
        u[£ Uued£ L[e£ e £
£
£                                              '[e£
       $eieb[£ £
£

         
      VG9#6I= L£
             ¢£
                                                          
                                                         ([h£
                                            £
        &u~qQ Tu~ +QTQqNDq
 
                                   ).<?202)'?2:6 :0 -/0/7,&6?
 
               2 ZDQ ~QDN Zc DW~QQlQq cq c Qqc~Q  2 ZDQ ZDN QquW[
 
         clQ u ~QcQ DqN HuqcNQ~ Zc DW~QQlQq DqN 2 ZDQ HDQThi DqN
 
         Zu~uWZi NcHQN QQ~ zD~ uT c cZ m Du~qQ     2 qNQ~DqN
 
         ZQ Q~l uT \c DW~QQlQq DqN 2 ujqD~di DW~QQ u [uQ Q~l 
     
         2 ZDQ NeHQN ZQ QcNQqHQ cZ l Du~rR DqN l Du~qQ ZD
 $
         DNcQN lQ uT l ~cWZ uU zucEiQ z~Q~cDi lueuq ZD lcWZ EQ
 %
         TciQN uT zucEiQ NQTQqQ ZD ncWZ FQ DQ~QN Qc[Q~ z~cu~ u u~

         D ~cDi uU ZQ QqQqHcqW UDIu Q Tv~] cq $ A= )   D

         uT QjQDq =QqQqIcqX 1cNQicqQ {uccuq DrN uT ZQ HuqQ}QqHQ

         uT QqQcqW csu [c DW~QQlQq     6u z~wlcS cqNJQlQq u~

         Q{~QQqDcxq uT Dq fcqN ZDQ GQQq lDOQ u lQ uZQ~ ZDq ^uQ

         KuqDctQN eq [c DW~QQlQq 6y yqQ ZD Z~QDQqQN u~ Uu~HQN lQ cq

         Dq D u QqQ~ cqu Zc DW~QQlQq   3 Dl DcTcQN cZ ZQ

         ~Q|~QQqDcuq uT l Du~qQ cq Zc lDQ  DqN 2 Dl ziQDNcqW
!
         Yci EQHDQ 2 Dl Wch uT _Q LZD~WQ DqP cZ u DgQ DNDqDWQ
$
         uT ]Q z~ulcQ Q Tu~Z cq Zc DW~QQlQq DqN qu Tu~ Dq u[Q~
%
         QDuq


          
       -QTQqN

                            */<?202)'@2;8 :0 -.0/6-(6?> &??:<6.C

              2 Do 4:B'6' 9/??5.= Du~qQ 2 ZDQ HD~QTii DqN Zu~uWZk

         NcHQN QQ zD~ uT [c DW~QQlQq cZ p HicQq     0~`Q~ 2

         ZDQ Thi DNcQN l MicQq uT ae ~cWZ  uV zucEjQ z~Q~cDi
"
         lucuq bD lcWZ EQ TciQN  uT zucEiQ NQTQqQ bD lcW[ EQ
$
                                                 #
  4}}<z<8 <PE<z uyLsz s sz 4 zL4g sA F= }<p<q7MpC @47sz} }<
  @szF Nq  3 0 %   4 sA z<g<4p 0=q<q7bqC ( L9<eOp<}
  uzsP}Qsq~ 4p: s@ G< 7sp}<x<p7<} s@ <p>{LpC Lps HR} 4Cz<<k<p 
    2s k cpsf<8C<  qs uzskS}<} Np97<k<p} tz z<uz<}<p4Tsr} s@ 4r
    dLq8 H4< 5<<q l48< s m 7gU<q sH<z E4p Is}< 7sr4Vp<; Wp JX}
    4Cz<<k<p" ps sq< G4} Kz<4<q<: sz @s7<8 n 7gL<q Lq 4p 4 s
    <p<z Yps FZ} 4Cz<<k<q# l 7h[<q} 8<7QPsp s <q<z \ps H]}
    4Dz<<k<p ^} 4p SpAszk<8 4p8 sgp4z sp<" 4p8 E< B474i 64}_} }=
  @s|J Lp EL} 4Cz<<k<p `} } AAQ7P<q s }vusz k 7ja<q} <pz sA
 4 CLg wi<4 uz}4q s Hb} 4Cz<<o<q 


               
       + ). -%.*%)/,$1
        !szq< @sz &<@<q84q
                                                         '4?
















                                            
